
	
		II
		112th CONGRESS
		1st Session
		S. 210
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Coburn (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend title 44, United States Code, to eliminate the
		  mandatory printing of bills and resolutions for the use of offices of Members
		  of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the OverPrinting (STOP) Act of
			 2011.
		2.Elimination of
			 mandatory printing of bills and resolutions for use of offices of Members of
			 Congress
			(a)Elimination of
			 mandatory printingChapter 7 of title 44, United States Code, is
			 amended by inserting after section 706 the following:
				
					706A.Prohibiting
				printing of bills and resolutions for use of offices of Members of
				Congress
						(a)No Printing
				PermittedThe Public Printer
				shall make bills and resolutions available for the use of offices of Members of
				Congress only in an electronic format which is accessible through the
				Internet.
						(b)Member of
				Congress definedIn this section, a Member of
				Congress means a Senator or a Representative in, or Delegate or Resident
				Commissioner to, the
				Congress.
						.
			(b)Conforming
			 amendmentSection 706 of such title is amended—
				(1)by striking
			 There shall be printed each place it appears and inserting
			 Subject to section 706A, there shall be printed; and
				(2)by striking
			 Of concurrent and simple resolutions and inserting
			 Subject to section 706A, of concurrent and simple
			 resolutions.
				(c)Clerical
			 amendmentThe table of sections of chapter 7 of such title is
			 amended by inserting after the item relating to section 706 the
			 following:
				
					
						706A. Prohibiting printing of bills and
				resolutions for use of offices of Members of
				Congress.
					
					.
			3.Effective
			 DateThe amendments made by
			 this Act shall take effect upon the expiration of the 3-month period which
			 begins on the date of the enactment of this Act.
		
